DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 10/29/2021 is acknowledged.  The traversal is on the ground(s) that examination of all claims together presents no undue burden on the examiner.  This is not found persuasive because of the different classification of the inventions; the inventions and species require a different field of search, such as searching the different classifications, using different electronic resources and databases, and employing different search strategies and queries particular to the inventions and species; and the species have acquired a different status in the art due to their subject matter, such as the different composition of the shells.
The requirement is still deemed proper and is therefore made FINAL.
Applicant submits that at least claims 1-38 read on the elected species.  The Office disagrees.  Claim 1 recites “a cathode comprising a cathode core containing a transition metal, a lanthanide, an actinide, or a combination thereof and a fluoride-containing shell at least partially surrounding the cathode core, wherein the fluoride-containing shell comprises a first metal and a second metal, and the first metal is barium” while claim 12 recites “a cathode comprising an electrochemically active structure having a core and a shell at least partially surrounding the core, wherein the 
Claims 12-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29/2021.

Status of the Claims
The claims received 12/04/2019 have been entered and fully considered.  Claims 1-46 are pending.  Claims 12-46 are withdrawn.  Claims 1-11 are examined herein.

Specification
The amendment filed 03/05/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to the specification added references to related applications in [0001] and incorporated .
Applicant is required to cancel the new matter in the reply to this Office Action.

Effective Filing Date
The filing date of the instant application appears to be the effective filing date of the instant application and is applied herein for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites “the anode is the alkali earth metal is selected from calcium, and the rare earth metal is selected from cerium and lanthanum.”  It is not clear the limitation is requiring.  Is the limitation attempting to require that the anode is the alkali earth metal and the alkali earth metal is selected from calcium?  If so, this could be reworded to make the limitation more clear and the rare earth metal is selected from cerium and lanthanum appears to be unnecessary.  Is the limitation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301764 A1 (“Chou”) in view of US 2017/0352921 A1 (“Nakamoto”).
Regarding claims 1 and 4, Chou discloses a fluoride ion battery (Abstract; [0002]) comprising: an anode, a cathode, and a liquid electrolyte (Fig. 2).  The anode is a low potential element or compound, and can be a metal, metal fluoride, or intercalating composition ([0046]).  The cathode can be a metal, metal fluoride, or intercalating composition that has a higher potential than the anode ([0046]).  The metal for the anode comprises an alkaline earth metal ([0066]).  The cathode comprises a core comprising an active material, and a fluoride-containing shell at least partially surrounding the active material, wherein the fluoride-containing shell comprises a first metal and a second metal, and the first metal is barium ([0007]).  The core may comprise iron, cobalt, copper, and lead ([0066]).  The liquid electrolyte comprises fluoride ions between the anode and the cathode (Fig. 2; [0128]-[0129]).
Chou does not expressly disclose the anode having an outer solid electrolyte interphase layer.
Nakamoto discloses a fluoride ion battery (Abstract) and teaches forming a solid electrolyte interphase (SEI) on a surface of the active material restraining decomposition of a carbonate-based solvent and restraining the occurrence of side reactions involved in the decomposition of the solvent due to the active fluoride anions to be restrained ([0024]).  The SEI layer is important to improve the charge and discharge efficiency ([0029]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the SEI as taught by Nakamoto on the anode active material of Chou.
Regarding claim 2, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the electrolyte comprises diglyme (i.e. bis(2-methoxyethyl) ether) ([0129]).
Regarding claim 3, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the core (in this case the “yolk” in a “yolk-shell” structure) has a diameter between 1 and 500 nm ([0120]).  The dimension would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the dimension disclosed by Chou overlaps the dimension as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 5, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the anode comprise an alkaline earth metal ([0066]).  While Chou is silent regarding the specific alkaline earth metal (i.e. calcium), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the finite number of alkaline earth metals with a reasonable expectation of success in view of the disclosure of Chou.
Regarding claims 8-10, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses an exemplary shell composition of La0.97Ba0.03F2.97 (i.e. the second metal is a lanthanide and the shell contains La1-xBaxF3-x, wherein x=0.03) ([0035]-[0039], [0041]-[0042], [0147], [0149], [0150]).
Regarding claim 11, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the shell has a thickness of about 5 nm ([0145]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0301764 A1 (“Chou”) in view of US 2017/0352921 A1 (“Nakamoto”) as applied to claim 1 above, and further in view of J. Mater. Chem., 2009, 19, 4771–4777 (“Tanguy”).
Regarding claims 6-7, modified Chou discloses the fluoride ion battery of claim 1.  Chou and Nakamoto do not expressly disclose the outer solid electrolyte interphase 3(CF2)5CH2, CF3(CF2)2CH2, para-tert-butylphenyl, para-methoxyphenyl, para-(dimethylamino)phenyl, para-nitrophenyl, para-trifluoromethylphenyl, or a combination thereof [claim 6] or the outer solid electrolyte interphase layer comprises 1H,1H,2H,2H-perfluorooctyltriethoxysilane; 3,3,4,4,5,5,6,6,6-nonafluorohex-1-ene; 4-tert-butylbenzene diazonium salt; 4-methoxybenzene diazonium salt; 4-(dimethylamino)benzene diazonium salt; 4-nitrobenzene diazonium salt; 4-trifluoromethylbenzene diazonium salt, or a combination thereof [claim 7].
Tanguy discloses electrografting of nitro-aryl groups on the surface of an electrode.  4-nitro-benzenediazonium-tetrafluoroborate salt                         
                            
                                
                                    
                                        
                                            N
                                            
                                                
                                                    O
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    6
                                                
                                            
                                            
                                                
                                                    H
                                                
                                                
                                                    4
                                                
                                            
                                            
                                                
                                                    N
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            +
                                        
                                    
                                    
                                        
                                            B
                                            
                                                
                                                    F
                                                
                                                
                                                    4
                                                
                                            
                                        
                                        
                                            -
                                        
                                    
                                
                            
                        
                     was dissolved in the electrolyte and grafting was performed in situ (pg. 4772, Electrografting of nitro-aryl groups at Li1.1V3O8 surface).  The organic layer formed improves capacity retention and decreases the chemical reactivity of the material toward the electrolyte, the surface catalysed electrolyte decomposition being strongly inhibited (pg. 4775, Conclusion).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of grafting nitro-aryl groups (e.g. 4-nitro-benzenediazonium) onto the surface of the electrode as taught by Tanguy to improve capacity retention and decrease the chemical reactivity of the material toward the electrolyte.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727